Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00587-CV

                             ESSEX INSURANCE COMPANY,
                                       Appellant

                                              v.

                                      Rafael ZUNIGA,
                                          Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                               Trial Court No. DC-13-112-A
                        Honorable Ana Lisa Garza, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. See TEX.
R. APP. P. 42.1(a). Costs of appeal are taxed against the parties who incurred them.

       SIGNED October 7, 2015.


                                               _________________________________
                                               Rebeca C. Martinez, Justice